DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-15 are presented for examination.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.        Claims 1-4, 7-9, and 12-14 are rejected under 35 U.S.C. 103 as obvious over Lee (KR 20030091306) in view of Philippe et al. (WO 2009101153). 
Considering claim 1, Lee discloses an electronic device (10 & 30, fig. 1) comprising: a camera (11); a display (12); and a processor (14), wherein the processor is configured to: display a user’s face acquired from the camera on the display  (e.g., the user PC 10 includes an image acquisition device 11 capable of acquiring a face image of a digital camera, …… and an image display or print. An output device 12 such as a monitor {in a preview state} (see pars. 5 and 20 under Tech-Solution section); correct the user’s face based on a configuration related to face correction (e.g., The present invention allows the user to easily create the outer curves of the face, eyes, nose, mouth, face shape, etc. in his face, and can use them as they are to create a realistic face shape by applying the facial three-dimensional and design elements ……… it analyzes the position, shape, size, etc. of eyes, nose, mouth, ear, and face shape to apply the three-dimensional effect and design of the face to compose the character and change according to the mutual movement of each facial component according to the expression change. (see par. 15 under Tech-Solution section)); acquire an image including the corrected user’s face when an avatar generation request is received (e.g., The face image input and correction step (P10) of the character production system is performed by the user using his / her PC 10 to display his / her front face image using an image acquisition device 11 such as a scanner or a digital camera. After generating 14), the image file is transmitted through the communication network 20 and transmitted to the character server by selecting the design type, the caricature type, and the avatar type of the hair, ears, and eyes (P101). (* .Bmp, * .dib, * .gif, * .jpg ...) The character server sends the transferred face image to the commercial PC and the user enters the center of the eyes. (P102) the face image is aligned in size, horizontally and vertically using the distance and tilt between two center points to correct the tilt of the face image and the size of the face image (P103) (see pars. 20-23 under Tech-Solution section)); and generate an avatar by using the acquired image (e.g., After generating 14, the image file is transmitted through the communication network 20 and transmitted to the character server by selecting the design type, the caricature type, and the avatar type …….(see par. 20 under Tech-Solution section)). The field using the present invention can be usefully used in ….. avatar generation. (see par. 5 under Advantageous-Effects section))..
The difference between the subject-matter of claim 1 and the Lee reference is that in the present claim, the  user’s face acquired is displayed in a preview state.
However, said difference could be easily derived by a person skilled in the art from the features of Lee, wherein the user PC comprises a monitor and is capable of producing a character through its own character production system (see par. 20 under Tech-Solution section).
In addition, Philippe, in a similar art, discloses capturing and generating the image of a user’s face, modified said image and create an avatar for display the modified image. See abstract, pars. 10-17, 40-43, 59 and 123. Philippe further teaches that the camera may capture still or video images and provide a preview of the captured images. See pars. 130 and 134.
Accordingly, it would have been obvious to one of artisan skilled in the art, before the effective filing date of the invention, to have modified the teaching of the Lee reference to include displaying the captured face image in a preview state, in order to allow the user operator to analyzed and inspect the captured image prior to creating the avatar from said image.
Claim 14 recite features that correspond in scope with the limitations recited in claim 1. As the limitations recited in claim 1 were found obvious over the combined teachings of Lee and Philippe, it is readily apparent that the applied prior art performs the underlying elements. As such, the limitations of claim 14 are, therefore, subject to rejections under the same rationale as claim 1. 
As per claim 2, the additional feature of said claim could be easily derived through a design change to the teachings of Lee, considering that in Lee the user is capable of selecting, from the synthesized face data, the portion to be corrected and shaping the selected portion, wherein the shaping reference data for each portion is provided so that the user determines the final shape to be shaped and stores the changed information as the file. See par. 22 under Tech-Solution section.
The additional features of claims 3-4 and 7 could be easily derived through a design change to the features of Lee, considering that in Lee when glasses, earrings, a hat, or the like, which is an accessory associated with a face, is selected, converting and applying the position, direction, and size through a converter to be suitable for the reference position of an outline curve; and being capable of generating a makeup area for each face area and selecting a color to apply makeup. See par. 25 under Tech-Solution section.
The additional features of claims 8-9 could be easily derived through a design change to the features of Lee considering that in Lee, the user selecting the portion to be corrected and being capable of performing shaping with the shaping reference data for each portion; and a three-dimensional effect and
a design of the face, which have already been applied, being automatically reset according to the shape of the outline curve of each portion determined to be shaped. See par. 22 under Tech-Solution section.
As per claims 12 and 13, the additional feature of said claims could be easily derived through a design change to the teachings of Lee, considering that in Lee user character DB is created and stored in a memory and is later referred upon to modify the outline curve of the portion to be shaped by referring to outline curve information of the portion to be shaped for the creation of different avatars (see pages (see pars. 20-23 under Tech-Solution section and figure 9 of Lee).

4.        Claims 5-6 are rejected under 35 U.S.C. 103 as obvious over Lee (KR 20030091306) in view of Philippe et al. (WO 2009101153) and further in view of Go (KR20100028689). 
As per claims 5-6, the combination of Lee and Philippe fail to teach receive a selection of any one item from a list of items based on a user input for calling up an item; and display the item on the user’s face or a background based on a type of the selected item for application to the avatar based on information on the item displayed on the user’s face or the background, which is disclosed by Go.
In addition, Go discloses a personal live-action character production system comprising an item selection unit and a background selection unit, and automatically generating and processing a live-action character in which an item and a background selected by a user have been reflected on a live-action face image (see paragraphs 15-16 and 26 and figures 3a-3h).
Accordingly, the person skilled in the art, given the teachings of Choi, before the effective filing date of the invention, would have been highly motivated to combine Go with the teachings of Lee and Philippe, in order to assist the user in personalized the face image from which the avatar is to be created.

5.        Claims 10-11 and 15 are rejected under 35 U.S.C. 103 as obvious over Lee (KR 20030091306) in view of Philippe et al. (WO 2009101153) and further in view of Choi et al. (KR20120047616). 
As per claims 10-11 and 15, the combination of Lee and Philippe fail to teach correction information includes at least one of a correction area, a degree of correction, or a correction item, wherein the processor is configured to: select the avatar model based on the correction information; or select the avatar model by integrating information included in the correction information by configuring a texture of the selected avatar model, which is disclosed by Choi.
In addition, Choi discloses a face avatar generation apparatus comprising an avatar exaggeration unit and an avatar beautification unit, wherein, when the width of the cheek in a face photo is greater than a previously stored average value, the avatar exaggeration unit generates an avatar image with the cheek widened, and the avatar beautification unit generates an avatar image with the cheek narrowed; and comprising an automatic texture generation unit for generating a texture of a face to give realism to a deformed standard three-dimensional face model (see paragraphs 40, 49-52 and 62-65 of Choi.)
Accordingly, it would have been obvious to one of artisan skilled in the art, before the effective filing date of the invention, to have modified the teachings of Lee and Philippe to include the avatar creation schemes, in the same conventional manner as disclosed in Choi; in order to optimize the generation of personalized two-dimensional and three-dimensional avatars for a target face using a face photograph.
.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. They are as recited in the attached PTO-892 form.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        
06/02/2022